Citation Nr: 1105077	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-26 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  

The Veteran served on active duty from July 1951 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and August 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran was afforded a hearing at the RO before the 
undersigned Veterans Law Judge in April 2010.  A transcript of 
that proceeding is of record.


REMAND

When this case was before the Board in October 2010, it was 
remanded for the Veteran to be afforded a VA examination to 
determine the nature and etiology of his left and right knee 
disabilities.  The examiner was to be instructed to assume that 
the Veteran is a credible historian for purposes of the 
examiner's opinions concerning the etiology of the Veteran's left 
and right knee disabilities.  In addition the examiner was to 
provide the rationale for each opinion expressed.

In response to the remand directive, the Veteran was afforded a 
VA examination in December 2010.  The report of that examination 
does not show that the examiner assumed that the Veteran is a 
credible historian.  In addition, the examiner did not adequately 
support the opinions provided.  Therefore, the examination report 
is not in compliance with the Board's directive.  The U. S. Court 
of Appeals for Veterans Claims has held that compliance with a 
remand is not discretionary and that failure to comply with the 
terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The Board further notes that in the December 2010 report, the 
examiner stated that the Veteran brought records to the 
examination, including a November 2010 record of Dr. Markowski 
linking the Veteran's bilateral knee disability to service.  
Unfortunately, a copy of Dr. Markowski's record is not associated 
with the claims folder.  Since the record is reportedly 
supportive of the Veteran's claim, appropriate development to 
obtain a copy of the record is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertinent to the 
Veteran's claims, to include a copy of the 
November 2010 record of Dr. Markowski 
referenced in the December 2010 VA 
examination report.

2.  Then, the claims folder should be 
returned to the physician who examined the 
Veteran in December 2010.  The physician 
should be requested to prepare an addendum 
again addressing for each knee whether 
there is a 50 percent or better probability 
that the Veteran's knee disability is 
etiologically related to his active 
service.  For purposes of the opinions, the 
examiner should assume that the Veteran is 
a reliable historian.  The rationale for 
each opinion expressed must also be 
provided.

If the December 2010 examiner is not 
available, the claims folder should be 
provided to and reviewed by another 
examiner with sufficient expertise who 
should be requested to provide the required 
opinions with supporting rationale.

Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinions.

3.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the RO or 
the AMC should issue a Supplemental 
Statement of the Case to the appellant and 
his representative and afford them the 
requisite opportunity to respond before the 
claims folder is returned to the Board for 
further appellate consideration.   

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).



		
	Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

